Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    MACROTREND CAPITAL GROUP INC.;
    INNOVITAE HOLDINGS INC.; KEVIN
    GLUCKSTAL; GREGORY LUSTIG; and
    RICK JORDAN,

                       Plaintiffs,                          CASE NO.: 18-61327-CIV-
                                                            DIMITROULEAS
            v.

    ALAN EDWARDS,

                   Defendant.
    ________________________________/

                   PLAINTIFFS’ VERIFIED FIRST AMENDED COMPLAINT
                      AND APPLICATION FOR INJUNCTIVE RELIEF

          Plaintiffs, MacroTrend Capital Group Inc. (“MacroTrend”); Innovitae Holdings Inc.

   (“Innovitae”); Kevin Gluckstal (“Gluckstal”); Gregory Lustig (“Lustig”); and Rick Jordan

   (“Jordan”) (collectively, “Plaintiffs”), file this First Amended Verified Complaint and Application

   for Injunctive Relief against Defendant Alan Edwards (“Defendant”). This Amended Verified

   Complaint and Application for Injunctive Relief is verified by the Affidavits of Rick Jordan,

   attached hereto as Composite Exhibit “A”.

                                           INTRODUCTION

          1.      After his employment was terminated for cause, Defendant engaged in a campaign

   to defame Plaintiffs, interfere with their business relationships, and harm their goodwill, among

   other things in the State of Florida where Plaintiffs were operating. Defendant stole Plaintiffs’

   customer lists, referral lists, and other contact information and sent mass emails intended to destroy

   Plaintiffs’ businesses and reputation. Defendant also posted a number of lies on various blogs and

   forums aimed at Florida and at Florida companies and residents with which Plaintiffs conducted

   business, with an intent to destroy Plaintiffs’ businesses and reputation. Defendant has committed
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 2 of 14



   not only defamation, but misappropriation of trade secrets and confidential information,

   conversion, breach of contract, breach of fiduciary duty, and tortious interference. As a result,

   Plaintiffs have sustained and continue to sustain irreparable harm, including but not limited to loss

   of goodwill, for which the Court should issue a temporary injunction to preserve the status quo.

   Additionally, Plaintiffs have suffered substantial damages, and the Court should award Plaintiffs

   any of their damages that are capable of being ascertained.

                             PARTIES, JURISDICTION, AND VENUE

          2.      Plaintiff MacroTrend is a Florida corporation with its principal place of business at

   10101 West Sample Road, Suite 425, Coral Springs, Florida 33065. Among other things,

   MacroTrend represents institutional assets and sovereign families and invests in forward thinking

   economic-development projects that embrace disruptive technologies and make a difference in

   society.

          3.      Plaintiff Innovitae is a Florida corporation with its principal place of business at

   10101 West Sample Road, Suite 425, Coral Springs, Florida 33065. MacroTrend formed Innovitae

   to make investments in and acquisitions of life science companies.

          4.      Plaintiff Gluckstal is a Florida resident. Gluckstal is the Founder, Chief Executive

   Officer, and Chief Investment Officer of MacroTrend.

          5.      Plaintiff Lustig is a Florida resident. Lustig is the Executive Chairman and General

   Counsel of MacroTrend.

          6.      Plaintiff Jordan is an Ohio resident. Jordan is the President of MacroTrend.

          7.      Defendant is a Michigan resident.

          8.      The Court has personal jurisdiction over Defendant because he has sufficient

   minimum contacts with Florida.



                                            Page 2 of 14
                       Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 3 of 14



           9.      Defendant is subject to specific jurisdiction because he either engaged in tortious

   activities in Florida or directed them to Florida, or both. He misappropriated and converted trade

   secrets and confidential information located in Florida; breached a Florida contract in Florida;

   breached his fiduciary duties in Florida; made defamatory statements directed to Florida at Florida

   residents; tortiously interfered with Florida contracts and Florida business relationships, and

   Plaintiffs suffered damages in Florida.

           10.     Defendant is also subject to general jurisdiction in Florida. His contacts were such

   that he called Florida home for jurisdictional purposes. As a condition of his employment with

   Innovitae, Defendant agreed that he would move to Florida. Defendant opened a Florida bank

   account at Regions Bank in Florida, where his compensation was deposited. He also traveled to

   Florida at least once a month to conduct business, and all official company meetings took place in

   Florida. Moreover, all final due diligence for deals was conducted in Florida, and Defendant

   participated in this due diligence in Florida.

           11.     The Court has subject matter jurisdiction over this dispute because the amount in

   controversy exceeds the Court’s minimum jurisdictional requirements and because Plaintiffs seek

   injunctive relief.

           12.     Venue is proper in Broward County, Florida because that is where the cause of

   action accrued.

                                                    FACTS

   A.      Innovitae hired Defendant as its CEO to invest in life science companies.

           13.     MacroTrend formed Innovitae to make investments in and acquisitions of life

   science companies. On February 24, 2017, Innovitae hired Defendant as its CEO. See generally

   Innovitae Employment Agreement, attached hereto as Exhibit “B”. The Employment Agreement

   is governed by Florida law.

                                             Page 3 of 14
                        Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 4 of 14



          14.     In furtherance of his employment, Defendant traveled to Florida at least once a

   month to conduct business. Defendant also traveled to Florida to assist Plaintiffs conduct due

   diligence for deals in Florida. As a condition of his employment with Innovitae, Defendant agreed

   that he would move to Florida and had even opened a Florida bank account at Regions Bank in

   Florida, where his compensation was deposited.

          15.     Defendant’s employment agreement contains a number of provisions designed to

   protect Innovitae and its trade secrets and confidential information. Plaintiffs maintained the trade

   secrets and confidential information pertaining to their business in Florida.

          16.     In relevant part, the employment agreement contains a confidentiality agreement

   whereby Defendant agreed to never disclose any confidential information regarding Innovitae or

   any of its clients, partners, or affiliates, including but not limited to MacroTrend. Id. at § 8.

   Defendant also agreed that if this confidentiality agreement was ever breached, Innovitae would

   be irreparably harmed and entitled to an injunction. Id. at § 10M.

   B.     After being suspended and terminated for cause, Defendant engaged in a campaign
          intended to harm Plaintiffs.

          17.     After repeatedly failing to comply with orders, instructions, requirements,

   guidelines, and policies, Defendant was first suspended and then terminated for cause. In

   retaliation, Defendant commenced a campaign to defame Plaintiffs, interfere with their business

   relationships, and otherwise harm Plaintiffs.

          18.     Defendant stole Plaintiffs’ customer lists, referral lists, and other contact

   information that Plaintiffs maintained in Florida. Defendant also sent mass emails aimed at Florida

   and at Florida companies and residents intending to destroy Plaintiffs’ businesses and reputation

   in Florida and to interfere with the contracts and business relations that Plaintiffs had in Florida.

   While Defendant used a pseudonym to attempt to mask his identity, he is the only one that had


                                            Page 4 of 14
                       Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 5 of 14



   access to these lists and has the motivation to retaliate against Plaintiffs. One such email appears

   below:




                                           Continued on next page…




                                            Page 5 of 14
                       Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 6 of 14




          19.     Defendant also posted a number of lies on various blogs and forums with an intent

   to destroy Plaintiffs’ businesses and reputation in Florida. These blogs and forums include, but are

   not limited to, Ripoff Report, Wall Street Oasis, Investors Hub, Behind MLM, Bitcoin Forum,




                                            Page 6 of 14
                       Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 7 of 14



   Reddit, ICOExaminer, YScam, ReportScam.com, and Bitcoin Exchange Guide. The email above

   contains much of the same lies contained in these blogs and forums.

          20.     All conditions precedent to Plaintiffs’ recovery and the claims made the subject of

   this suit have been performed or have occurred.

          21.     Plaintiffs have retained the law firm of Byrd Campbell P.A., agreeing to pay its

   reasonable attorney’s fees.

                                          CAUSES OF ACTION

                                           COUNT I
                 Misappropriation of Trade Secrets and Confidential Information

          22.     Plaintiffs sue Defendant for damages that exceed $75,000.00 for misappropriation

   of Plaintiffs’ trade secrets and confidential information.

          23.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

          24.     During his employment, Defendant had access to Plaintiffs’ trade secrets and

   confidential information that were maintained by Plaintiffs in Florida, including but not limited to

   customer lists, referral lists, and other contact information.

          25.     Defendant agreed to keep these trade secrets and confidential information

   confidential. Despite this agreement and other obligations under the law, Defendant

   misappropriated them to defame Plaintiffs and tortiously interfere with their contracts and business

   relationships in Florida.

          26.     Plaintiffs and their businesses in Florida were damaged as a result of Defendant’s

   acquisition and use of the trade secrets and confidential information.




                                             Page 7 of 14
                        Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 8 of 14



          WHEREFORE, Plaintiffs demand a judgment against Defendant for damages and other

   relief, including but not limited to exemplary damages, costs, attorneys’ fees and punitive damages

   upon proper proffer.

                                                COUNT II
                                                Conversion

          27.     Plaintiffs sue Defendant for damages that exceed $75,000.00 for conversion of

   Plaintiffs’ trade secrets and confidential information.

          28.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

          29.     During his employment, Defendant had access to Plaintiffs’ trade secrets and

   confidential information that were maintained by Plaintiffs in Florida, including but not limited to

   customer lists, referral lists, and other contact information.

          30.     Defendant agreed to keep these trade secrets and confidential information

   confidential. Despite this agreement and other obligations under the law, Defendant converted

   them to his own use to defame Plaintiffs and tortiously interfere with their contracts and business

   relationships in Florida.

          31.     Plaintiffs and their businesses in Florida were damaged as a result of Defendant’s

   acquisition and use of the trade secrets and confidential information.

          WHEREFORE, Plaintiffs demand a judgment against Defendant for damages and other

   relief, including but not limited to exemplary damages, costs, attorneys’ fees and punitive damages

   upon proper proffer.

                                              COUNT III
                                           Breach of Contract

          32.     Plaintiffs sue Defendant for damages that exceed $75,000.00 for breach of contract.



                                             Page 8 of 14
                        Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 9 of 14



           33.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

           34.     On February 24, 2017, Plaintiff Innovitae hired Defendant as its CEO under an

   Employment Agreement, attached hereto as Exhibit “B”.               The Employment Agreement is

   governed by Florida law.

           35.     Defendant’s employment agreement contains a number of provisions designed to

   protect Plaintiffs and their trade secrets and confidential information that were maintained by

   Plaintiffs in Florida.

           36.     During his employment, Defendant obtained Plaintiffs’ trade secrets and

   confidential information, including but not limited to customer lists, referral lists, and other contact

   information.

           37.     Defendant agreed in his Employment Agreement to keep these trade secrets and

   confidential information confidential. Despite this agreement and other obligations under the law,

   Defendant used them to defame Plaintiffs and tortious interfere with their contracts and business

   relationships in Florida.

           38.     Defendant breached the Florida contract within this State.

           39.     Plaintiffs have suffered harm as a direct result of Defendant’s breaches of contract.

           WHEREFORE, Plaintiffs demand a judgment against Defendant for damages and other

   relief, including but not limited to exemplary damages, costs, attorneys’ fees and punitive damages

   upon proper proffer.

                                              COUNT IV
                                        Breach of Fiduciary Duty

           40.     Plaintiffs sue Defendant for damages that exceed $75,000.00 for breach of fiduciary

   duty.

                                             Page 9 of 14
                        Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 10 of 14



          41.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

          42.     Plaintiffs entrusted Defendant with their trade secrets and confidential information

   during his employment, and reposed trust and confidence in Defendant, creating a confidential

   employment relationship.

          43.     Defendant undertook Plaintiffs’ trust and confidence and assumed the duty to

   protect Plaintiffs. Defendant owed an ongoing duty of confidentiality requiring him to maintain

   the confidentiality of the information and to refrain from using the information.

          44.     Defendant has breached these duties to Plaintiffs within the State of Florida.

          45.     These violations have caused damages and irreparable harm and, unless enjoined,

   will likely cause further damages and harm that are both imminent and irreparable.

          WHEREFORE, Plaintiffs demand a judgment against Defendant for damages and other

   relief, including but not limited to exemplary damages, costs, attorneys’ fees and punitive damages

   upon proper proffer.

                                              COUNT V
                                              Defamation

          46.     Plaintiffs sue Defendant for damages that exceed $75,000.00 for defamation.

          47.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

          48.     Defendant intentionally or negligently published false and defamatory statements

   directed into the State of Florida and to Florida residents about Plaintiffs to third parties, which

   are not privileged.

          49.     Many of these statements were in writing, constituting libel.




                                             Page 10 of 14
                         Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 11 of 14



           50.     These statements are actionable per se because they accuse Plaintiffs of committing

   crimes; subject Plaintiffs to distrust and disgrace; and injure Plaintiffs and their businesses in their

   trade and profession within the State of Florida.

           51.     Plaintiffs have suffered damages.

           WHEREFORE, Plaintiffs demand a judgment against Defendant for damages and other

   relief, including but not limited to exemplary damages, costs, attorneys’ fees and punitive damages

   upon proper proffer.

                                               COUNT VI
                                          Tortious Interference

           52.     Plaintiffs sue Defendant for damages that exceed $75,000.00 for tortious

   interference with Plaintiffs’ business relationships.

           53.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

           54.     Plaintiffs maintain business relationships with various Florida customers of which

   Defendant was aware.

           55.     Defendant engaged in a campaign to intentionally and unjustifiably interfere with

   Plaintiffs’ Florida contracts and business relationships to injure Plaintiffs.

           56.     This campaign resulted in Plaintiffs losing contracts with customers and ongoing

   business relationships in Florida.

           57.     As a result, Plaintiffs suffered damages and substantial injury in Florida that

   Defendant knew would be felt in Florida, including but not limited to loss of goodwill.

           WHEREFORE, Plaintiffs demand a judgment against Defendant for damages and other

   relief, including but not limited to exemplary damages, costs, attorneys’ fees and punitive damages

   upon proper proffer.

                                            Page 11 of 14
                        Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 12 of 14



                                                COUNT VII
                                              Injunctive Relief

           58.     Plaintiffs sue Defendant in equity for temporary and permanent injunctive relief.

           59.     Plaintiffs reallege, incorporate, and assert by reference the allegations set forth

   above as though fully stated herein.

           60.     The affidavits attached as Composite Exhibit “A” verify the facts in this application

   for a temporary injunction and permanent injunction.

           61.     Plaintiffs are entitled to the entry of a temporary injunction because: (1) Plaintiffs

   have a clear legal right to the requested relief; (2) Plaintiffs will suffer irreparable harm if the Court

   refuses to grant the injunction; (3) Plaintiffs do not have available another adequate remedy at law;

   and (4) a public interest will be served by the imposition of the injunction.

           62.     Defendant misappropriated and converted Plaintiffs’ trade secrets and confidential

   information and has engaged in a campaign to defame Plaintiffs and tortiously interfere with their

   contracts and business relationships. This has caused damages to Plaintiffs’ goodwill and other

   irreparable damages that cannot be measured by a pecuniary standard. The only effective remedy

   is to restrain Defendant from further wrongful conduct and preserve the status quo.

           63.     Accordingly, Plaintiffs respectfully request the Court grant a temporary injunction

   and, ultimately, a permanent injunction enjoining Defendant and anyone acting in concert with

   him, as follows:

           (a)     from directly or indirectly using, disclosing, copying, transferring, revealing,

                   publishing, or otherwise making available to others, any Confidential Information

                   belonging to Plaintiffs;

                           for purposes of the injunction, “Confidential Information” is
                           defined as any of Plaintiffs’ proprietary information relating to
                           such matters as operations, tools and equipment, services, clients,

                                            Page 12 of 14
                        Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 13 of 14



                       customers, referrals, vendors, suppliers, accounts, pricing,
                       financial information, technical data, client or customer
                       requirements, marketing techniques, potential customer lists,
                       personnel, internal organization, business valuations, business
                       plans, investments, financial information, intellectual property,
                       trade secrets, protocols, technical data, products, processes,
                       research, product plans, software, formulas, markets, software,
                       developments, inventions, technology, designs, drawings,
                       engineering, hardware configuration information, marketing, and
                       other confidential information and compilations of information,
                       records, and specifications.

         (b)   from directly or indirectly altering, modifying, tampering with, removing, deleting,

               or destroying any Confidential Information that is now or was in Defendant’s

               possession, custody, or control, including information stored on any computer or

               other electronic or digital storage device or on any cloud application or web-based

               file repository;

         (c)   to return to Plaintiffs all lists, data, documents, files, and other records and tangible

               and intangible property of Plaintiffs, including but not limited to Confidential

               Information, that are now or were in Defendant’s possession, custody, or control;

         (d)   from making any negative or disparaging statements about Plaintiffs; and

         (e)   from contacting any of Plaintiffs’ clients, potential clients, or referral sources.




                                        Page 13 of 14
                    Verified Complaint and Application for Injunctive Relief
Case 0:18-cv-61327-WPD Document 14 Entered on FLSD Docket 11/13/2018 Page 14 of 14



   Respectfully submitted this 13th day of November 2018.



                                              /s/ Tucker Byrd
                                              Tucker Byrd
                                              Florida Bar No. 381632
                                              tbyrd@byrdcampbell.com
                                              Juan Carlos Real
                                              Florida Bar No. 012869
                                              creal@byrdcampbell.com
                                              BYRD CAMPBELL, P.A.
                                              180 N. Park Ave. Ste. 2A
                                              Winter Park, Florida 32789
                                              407-392-2285 (Phone)

                                              ATTORNEYS FOR MACROTREND
                                              CAPITAL GROUP INC.; INNOVITAE
                                              HOLDINGS INC.; KEVIN GLUCKSTAL;
                                              GREGORY LUSTIG; and RICK JORDAN

                                 CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on November 13, 2018, a copy of the foregoing was filed using

   the CM/ECF System, which will serve a copy by email on all counsel of record.

                                                 s/ Tucker H. Byrd
                                                 Tucker H. Byrd
                                                 Florida Bar No. 381632




                                          Page 14 of 14
                      Verified Complaint and Application for Injunctive Relief
